UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED December 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-176312 PANAMA DREAMING INC. (Exact name of Registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) Edificio Torre El Cangrejo Segundo Piso, Oficina Numero 2 Panama City, Panama 0823-03260 (Address of principal executive offices) (507) 392-7086 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ ] NO [ ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 5,000,000 as of March 16, 2012. PANAMA DREAMING INC. FORM 10-Q December 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4T. Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE EXHIBIT INDEX PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Panama Dreaming Inc. (An Exploration Stage Company) December 31, 2011 FINANCIAL STATEMENTS Balance Sheets (unaudited) F-1 Statements of Expenses (unaudited) F-2 Statements of Cash Flows(unaudited) F-3 NOTES TO THE FINANCIAL STATEMENTS(unaudited) F-4 3 PANAMA DREAMING INC. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) December 31, 2011 June 30, 2011 ASSETS Current Assets Cash $ 1,461 - Subscription receivable-related party - 20,000 Total Current Assets 1,461 20,000 TOTAL ASSETS $ 1,461 20,000 LIABILITIES AND STOCKHOLDERS’DEFICIT Current Liabilities - Accounts payable $ 3,860 - Total Current Liabilities 3,860 - TOTAL LIABILITIES 3,860 - Stockholders’ Deficit Preferred stock, 100,000,000 shares authorized, $0.00001 par value; 0 shares issued and outstanding - - Common Stock, $0.00001 par value, 100,000,000 shares authorized, 5,000,000 shares issued and outstanding 50 50 Additional paid in capital 19,950 19,950 Deficit accumulated during the development stage (22,399) - Total Stockholders’ Equity (2,399) 20,000 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,461 20,000 The accompanying notes are an integral part of these interim unaudited financial statements. F-1 PANAMA DREAMING INC. (An Exploration Stage Company) STATEMENTS OF EXPENSES (unaudited) Three Months Ended December 31, Six Months Ended December 31, Inception (June 23, 2011) Through December 31, Operating Expenses: General & Administrative 711 1,624 1,624 Legal & Accounting 1,500 10,500 10,500 Consulting Fees 6,035 10,275 10,275 Total Operating Expenses 8,246 22,399 22,399 Net loss $ (8,246) $ ( $ (22,399) Net loss per share Basic and diluted (0.00) (0.00) Weighted average shares outstanding- Basic and diluted 5,000,000 5,000,000 The accompanying notes are an integral part of these interim unaudited financial statements.
